DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 23 September 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Fig. 4 appears to be a solid computer rendering and is not a black and white line drawing.  The image as provided appears in greyscale and is unclear as provided.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1: “the moveable guard structure” (line 11) is indefinite as “a guard structure” is initially claimed, so it is unclear if this is the same or different limitation.

	Claim 2: the language of the claim is indefinite, as no language is provided in the claim to note how the steps change from a step configuration to be “substantially horizontal with top surfaces of the plurality of steps forming a walking surface.”

	Claim 3: “adjacent steps” (lines 2) lacks antecedent basis; possible language to remedy this is “adjacent steps of the plurality of steps is smaller…” or equivalent; “preferably” is indefinite as it is unclear as to the scope of the language of the claim; “adjacent steps” (line 3) lacks antecedent basis; 

	Claim 5: the claim has issues similar to that addressed in claim 1, above which will not be repeated here for brevity.

	Claim 7: while not a rejection under this heading, the language, “according to claim 1” potentially raises an issue upon finality.  Should the application issue, claims are renumbered, and this can result in the present method claim depending from a later numbered claim, which would be improper.  Applicant is requested to incorporate the language of claim 1 into claim 7 to avoid potential issues arising.  See MPEP 900.
	The language of the claim is indefinite as to how the interconnection provides the claimed result; the limitation, “substantially balanced” is indefinite as to the metes and bounds of this limitation.

	Claim 9: the claim contains language substantially similar to that previously addressed, which will not be repeated here for brevity.



Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Routt (U.S. Patent 8,756,869), Beam (U.S. Patent 10,875,456), Blanchi (U.S. Publication 2020/0199881), Whitten (U.S. Publication 2015/0047273), Shell (U.S. Patent 8,807,283), Thornton (U.S. Publication 2010/0192487), Schmid (U.S. Patent 6,845,845), Stanescu (U.S. Patent 4,971,168) and Meyer-Ruitsehka (U.S. Patent 8,336,825).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649